Case: 20-40779     Document: 00516135394         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 17, 2021
                                  No. 20-40779
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marco Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CR-87-6


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Marco Rodriguez pleaded guilty, pursuant to a written plea
   agreement, to conspiracy to possess with the intent to distribute at least
   50 grams of methamphetamine, in violation of 21 U.S.C. § 846, and
   conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40779      Document: 00516135394            Page: 2    Date Filed: 12/17/2021




                                      No. 20-40779


   He was sentenced to 360 months of imprisonment on the drug conspiracy
   charge and to a concurrent 240-month term for the money laundering
   conspiracy.
          For the first time on appeal, Rodriguez argues that the factual basis
   was insufficient to support his plea to the conspiracy to commit money
   laundering charge. Because he did not object to the sufficiency of the factual
   basis underlying his plea in district court, this court reviews the issue for plain
   error only. See United States v. Palmer, 456 F.3d 484, 489 (5th Cir. 2006).
   To establish plain error, he must show a forfeited error that is clear or obvious
   and that affects his substantial rights. Puckett v. United States, 556 U.S. 129,
   135 (2009). If he makes such a showing, this court has the discretion to
   correct the error but should do so only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id.
          Rodriguez argues that the factual basis for his plea was insufficient to
   establish the elements of the crime of money laundering under 18 U.S.C.
   § 1956(a) because it did not establish any financial transactions affecting
   interstate commerce. The argument is not well-taken. Rodriguez was
   convicted of conspiracy to launder money under § 1956(h); the object of the
   conspiracy was concealment money laundering under § 1956(a). Conspiring
   to commit an offense is distinct from the crime that is the object of the
   conspiracy, see United States v. Threadgill, 172 F.3d 357, 367 (5th Cir. 1999),
   and no overt act was required, United States v. Guillermo Balleza, 613 F.3d
   432, 433 n.1 (5th Cir. 2010). In other words, the elements of a money-
   laundering conspiracy do not include a completed financial transaction
   affecting interstate commerce. See United States v. Gibson, 875 F.3d 179, 192
   (5th Cir. 2017). Rodriguez makes no argument that the factual basis is
   insufficient to meet the elements of a conspiracy charge. See United States
   v. Cessa, 785 F.3d 165, 173 (5th Cir. 2015); see also United States v. Still,
   102 F.3d 118, 122 n.7 (5th Cir. 1996).



                                            2
Case: 20-40779      Document: 00516135394          Page: 3   Date Filed: 12/17/2021




                                    No. 20-40779


          Moreover, even if it is assumed arguendo that the district court clearly
   or obviously erred in accepting the factual basis for his plea, Rodriguez fails
   to show that the error affected his substantial rights because he does not
   assert that he would not have pleaded guilty but for the error. See United
   States v. Dominguez Benitez, 542 U.S. 74, 83 (2004); see also United States
   v. Castro-Trevino, 464 F.3d 536, 540-47 (5th Cir. 2006). He thus fails to
   demonstrate any reversible plain error. See United States v. London, 568 F.3d
   553, 560 (5th Cir. 2009). Accordingly, the district court’s judgment is
   AFFIRMED.




                                         3